Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thalhammer et al. (US2017/0310303 A1).

In regards to claims 1, 4, 16 and 18, Thalhammer et al. teaches in Fig. 1A an apparatus comprising a bulk acoustic wave resonator (100) including: 
A first electrode (102), a piezoelectric layer (103) above the first electrode, a second electrode (104) above the piezoelectric layer, a reflective layer (106) disposed along a periphery (region 109) outside of a resonant region in which the first electrode, the piezoelectric layer, and the second electrode are stacked, and a connection electrode (portion of 104 in region 110) extending from the second electrode, wherein the reflective layer portion has a first width in a first section (X3) and a second width (X1) in a second section corresponding to a boundary between the connection electrode and the second electrode, the second width being larger than the first width (i.e. the widths having a different cross-sectional area).
In regards to claim 2, based on Fig. 1A, the first section (X3) and the second section (X1) have a same thickness, and the second section (X1) includes a reference portion (left edge) and a projection (112) protruding from the reference portion toward a center of the resonant region.
In regards to claim 3, based on Fig. 1A, the projection (112) protrudes from the reference portion along a boundary between a resonant portion (i.e. stacking of the first electrode, piezoelectric layer and second electrode), which includes the resonant region, and the connection electrode.
In regards to claim 8, based on Fig. 1A, the reflective layer is laminated on a side (i.e. above) of the second electrode (104) that is opposite of the substrate.
	In regards to claim 13, based on Paragraph [0030], the reflective layer is formed from silicon oxide which is different from a piezoelectric material used to form the piezoelectric layer (103). 

Allowable Subject Matter

Claims 5-7, 9-12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 14 and 15 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Thalhammer et al. as discussed above. However, Thalhammer et al. does not teach: in regards to claim 5, wherein at least a portion of the reflective layer is disposed between the first electrode and the piezoelectric layer; in regards to claim 9, wherein the first section of the reflective layer is laminated on the piezoelectric layer and is disposed to be in contact with an end of the second electrode; in regards to claim 11, wherein the reflective layer is disposed between the piezoelectric layer and the second electrode; in regards to claim 12, wherein the reflective layer is configured to have a continuous annular shape; in regards to claim 14, a reflective layer is disposed along a periphery of the resonant region in an annular shape, wherein the reflective layer is disposed between the piezoelectric layer and the substrate; in regards to claim 17, wherein the first section of the reflective layer is comprised of a first material, the second section of the reflective material is comprised of a second material, and the first material is different than the second material; in regards to claim 19, wherein the connection electrode is separate from the second electrode. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 5, 9 or 14, claims 6, 7, 10 and 15 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843